COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                  No. 08-19-00232-CR
  ERIC FLORES.,                                   §
                                                                     Appeal from the
  Appellant,                                      §
                                                                   120th District Court
  v.                                              §
                                                                of El Paso County, Texas
  THE STATE OF TEXAS,                             §
                                                                   (TC# 20110D01621)
  Appellee.                                       §

                                  MEMORANDUM OPINION

        Eric Flores, pro se, has filed a document that we construe to be a notice of appeal relating

to State of Texas v. Eric Flores, Cause No. 20110D01621, arising out of the 120th District Court.

We dismiss for want of jurisdiction.

        On May 18, 2017, this Court previously issued an opinion affirming Flores’ conviction in

trial court cause number 20110D01621 arising out of the 120th District Court, and the Texas Court

of Criminal Appeals refused his petition for discretionary review. See Flores v. State, No. 08-16-

00025-CR, 2017 WL 2180705 (Tex.App.—El Paso May 18, 2017, pet. ref’d). Flores’ conviction

is thus final, and this Court does not have jurisdiction to entertain another appeal from the same

case.
        To the extent that Flores is requesting an out-of-time appeal,1 only the Court of Criminal

Appeals has jurisdiction to grant Appellant an out-of-time appeal of his felony convictions. See

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex.Crim.App. 1991)(explaining that writ of

habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure governs out-of-

time appeals from felony convictions).

        Accordingly, this attempted appeal is dismissed.



October 4, 2019
                                                     YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)

(Do Not Publish)




1
 The document Flores filed asks for leave to file an appeal from a judgment entered by this Court to the Texas Court
of Criminal Appeals.

                                                         2